Citation Nr: 1423692	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1987 to December 1991.  

This matter comes to the Board of Veterans' Appeals (Board) following an appeal of an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over the Veteran's claims folders was transferred to the RO in Roanoke, Virginia.  

In December 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in Washington, DC.  A transcript of that hearing is associated with the claims folders.  Subsequent to his hearing, the Veteran submitted private psychiatric treatment records with a waiver of initial RO consideration.  

In January 2014, the Board remanded the Veteran's claims for additional development.  In February 2014, the RO issued a supplemental statement of the case continuing its denial of the Veteran's claims.  

Finally, with regard to the benefit sought for a skin disorder, in a May 2007 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder.  Of record at that time and considered by the RO were VA treatment records documenting hyperpigmented skin lesions of the dorsum of the left foot.  A punch biopsy of the lesions revealed findings consistent with chronic dermatitis and the impression was lichen simplex chronicus.  In June 2007, the Veteran was provided notice of the adverse May 2007 decision but did not appeal.  In the above noted August 2009 rating decision, the RO addressed whether the Veteran had submitted evidence to reopen his claim for service connection for a skin disorder.  Most recently, in a May 2013 supplemental statement of the case (SSOC), the RO noted that it had reopened the Veteran's claim.  

Here, regardless of what the RO has done, the Board must still address the question of whether new and material evidence has been received to reopen the claim for service connection for a skin disorder.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on the merits.  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the Veteran's claim for service connection for a skin disorder as a claim to reopen.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

(The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Southwest Asia theater of operations during the Persian Gulf War.  

2.  By a May 2007 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder.  The Veteran was notified of the decision but did not appeal.  

3.  Evidence received since the RO's May 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for a skin disorder, and it does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A May 2007 rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received; hence, the Veteran's claim for service connection for a skin disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board finds that all notification and development action needed to arrive at a decision on whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder has been accomplished.  

Through a June 2009 notice letter, the RO notified the Veteran of the legal criteria governing his claim and the evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim, and has been afforded ample opportunity to submit such information and evidence.  

The Board also finds that the June 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  In the June 2009 letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  It requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Additionally, the letter provided the Veteran notice regarding the assignment of effective dates and disability rating elements.  

Also, when there is an application to reopen a previously denied claim, the notice must include information with regard to what is necessary to reopen the claim, as well as the evidence and information that is necessary to substantiate the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the June 2009 letter explained the criteria for new and material evidence and set forth the basis of the prior final denial, as required under Kent.  

VA has also adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  

The Veteran's service treatment records (STRs) are associated with the claims folder as are his VA and private treatment records, as well as his Social Security Administration (SSA) records.  The Veteran identified having received psychiatric counseling and treatment for a skin rash at Memorial Hospital in Fort Carson, Colorado after his release from active service.  The Veteran has not submitted a VA medical release of information (VA Form 21-4142) for Memorial Hospital and has otherwise identified the records as being unavailable.  

The Veteran has not been provided a VA examination nor has a medical opinion been obtained with respect to his claim on appeal.  As will be discussed in more detail below, the evidence does not reflect that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  Once new and material evidence has been presented as to an unestablished fact from the previously denied claim, VA's duty to assist includes a medical nexus examination, if one is warranted.  38 C.F.R. § 3.159(c)(4)(iii) (2013).  In the present case, as is also discussed in detail below, new and material has not been submitted to reopen the Veteran's claim for service connection for a skin disorder; as such, VA is under no duty to provide the Veteran an examination or obtain a medical opinion.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims on appeal.  

II. Analysis

The Veteran's claim on appeal is based in part on his claimed service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran alleges his skin disorder is the result of service in the Southwest Asia theater of operations during the Persian Gulf War.  

By way of history, in a September 2005 statement (VA Form 21-4138), the Veteran claimed that the rashes on his right foot were secondary to chemicals on equipment from the Persian Gulf War, and that he had washed the equipment on its return to his unit's base at Fort Carson in Colorado.  In addition, subsequent VA treatment notes reference a report by the Veteran that his foot rashes first occurred after returning from the Persian Gulf region.  

Also, a September 2005 VA psychiatric consult note reflects the Veteran's report that he was in combat during the Persian Gulf War and that he was the crew chief of a helicopter.  An October 2009 VA psychiatric note reflects the Veteran's report that he saw combat during the Persian Gulf War and that his helicopter had crashed while on a mission and the pilot had been killed and the Veteran injured.  The psychiatric note further noted that while flying in the helicopter, the Veteran had assisted in picking up and dropping off soldiers to include those killed and wounded, and also that he manned the helicopter's M-60 machine gun.  Later, in a November 2009 VA psychiatric note, the Veteran reported that he had seen burning trucks with dead bodies, assisted in placing dead bodies in body bags, and that when he heard helicopters in the present day the sound could "bring him back to the attack."  

The Board notes that Operation Desert Shield (a buildup of coalition forces in the Persian Gulf region) occurred from August 2, 1990 to January 16, 1991.  Operation Desert Storm (the period of hostilities between coalition forces and Iraq) is noted to have begun on January 17, 1991 and to have ended on February 28, 1991.  The Veteran's STRs and his personnel records do not reference him serving in the Southwest Asia theater of operations.  The Veteran's DD Form 214 also does not reflect that he received the Southwest Asia Service Medal, the Kuwaiti Liberation Medal, a Purple Heart, or any Air medal associated with being a crewman aboard a helicopter during combat operations.  Additionally, the Veteran's personnel records, to include his DD Form 214, do not reflect military service outside the United States.  Otherwise, the National Personnel Records Center (NPRC) was unable to verify that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.  

In addition, the Veteran's personnel records identify him as having been assigned to F Company, 4th Aviation Brigade.  Reference is also made to 4th Aviation Regiment.  The Board's internet searches of unit histories for the 4th Aviation Brigade and 4th Aviation Regiment did not reveal any reference to 4th Aviation having served in the Southwest Asia theater of operations during the Persian Gulf War.  

Also of note, the Veteran's STRs document that on May 21, 1990, he was seen at Fort Carson for problems with his right shoulder.  He was placed on "medical hold" for possible surgery.  On November 16, 1990, during the period of Operation Desert Shield, the Veteran was seen at the Fort Carson dispensary for right shoulder pain.  Thereafter, on January 19, 1991, a few days after the start of Operation Desert Storm, the Veteran was noted to have been seen at the Fort Carson orthopedic clinic for right shoulder pain.  He was again seen for his right shoulder on February 11, 1991 and on March 6, 1991, by clinicians at Fort Carson.  Otherwise, a July 1991 Medical Evaluation Board report notes that in January 1990, the Veteran injured his right shoulder secondary to pushing a helicopter into the hangar for repairs and having the helicopter pull his right dominant arm downward and forward causing pain in the right shoulder.  An April 1991 Fort Carson treatment record noted that the Veteran had pain in his right shoulder for one year after a Stinger missile fell on the shoulder.  

The Veteran has reported that the Fort Carson base command was hostile towards him and that some of his military records supporting his service in the Persian Gulf War were or may have been removed from his personnel file.  Additionally, the Veteran has submitted a November 1991 Physical Evaluation Board (PEB) (DA Form 199) which notes that his disability (right shoulder) resulted from a "combat-related injury" as defined in 26 U.S.C.A. § 104.  Military orders pertaining to the Veteran's medical separation from the United States Army also note that the disability resulted from a combat-related injury.  

As to the removal or destroying of the Veteran's personnel records, there is no evidence to support that such has occurred.  Furthermore, in light of the Board's discussion above and the lack of any other supporting evidence for service in the Southwest Asia theater of operations, the Board finds the Veteran's allegation that his personnel records were tampered with to be unpersuasive or convincing.  

The Board has reviewed 26  U.S.C. § 104, in particular, § 104(b)(3).  The statute is associated with the Internal Revenue Code (Title 26).  Under this section of the statute, entitled "Special rules for combat-related injuries," the following is noted, 

For purposes of this subsection, the term "combat-related injury" means personal injury or sickness-

(A) which is incurred- 

(i) as a direct result of armed conflict, 

(ii) while engaged in extra hazardous service, or 

(iii) under conditions simulating war; or 

(B) which is caused by an instrumentality of war.

26 U.S.C.A. § 104(b)(3)(A), (B).  

As noted above, the Veteran's STRs reflect that the Veteran's right shoulder was originally injured in early 1990 prior to the Persian Gulf War.  The injury has been reported as being the result of moving a helicopter and also the result of a falling Stinger missile.  At no time has the Veteran's injury been described in his STRs as being related to combat in the Persian Gulf.  While both the PEB report and the military orders reference a "combat-related injury", as noted above under 26 U.S.C.A. § 104, a combat-related injury does not necessarily mean an injury the direct result of combat.  Thus, reference to a combat-related injury under 26 U.S.C.A. § 104 is not evidence that the Veteran did in fact have combat service during the Persian Gulf War.  

In conclusion, the Veteran's statements and reports of his service in the Southwest Asia theater of operations during the Persian Gulf War have been weighed against the evidence associated with his STRs and personnel records.  The STRs and personnel records, as discussed above, contradict the Veteran's allegation of combat service during the Persian Gulf War.  In particular, the Board finds persuasive that the Veteran's STRs show him at Fort Carson in January 1991 and February 1991 during Operation Desert Storm.  The Veteran has not otherwise provided any evidence showing he or his unit served in the Southwest Asia theater of operations during the Persian Gulf War.  The unit histories noted above do not reflect that the 4th Aviation Brigade or Regiment served in the Southwest Asia theater of operations during the Persian Gulf War.  Furthermore, the Board does not find the reference to a "combat-related injury" in the Veteran's PEB report and military orders, in light of the statutory language of 26  U.S.C. § 104, to be persuasive or evidence of having served in combat.  

Therefore, for purposes of the Veteran's current appeal, the Board finds that the Veteran did not serve in the Southwest Asia theater of operations during the Persian Gulf War nor is he a combat veteran.  

New & Material Evidence

The Veteran's STRs do not reflect complaints or treatment for a skin disorder.  He has contended that the skin disorder manifested itself following his return from the Southwest Asia theater of operations.  He has also reported that the skin disorder flare-up following his release from active service.  The Veteran testified that he was treated for the disability at Memorial Hospital but, as noted above, he has reported that records associated with such treatment are unavailable.  

As noted previously, in a May 2007 rating decision, the RO denied the Veteran's claim for service connection for a skin disorder.  Of record at that time and considered by the RO were VA treatment records documenting hyperpigmented skin lesions of the dorsum of the left foot.  A punch biopsy of the lesions revealed findings consistent with chronic dermatitis and the impression was lichen simplex chronicus.  In June 2007, the Veteran was provided notice of the adverse May 2007 decision but did not appeal; thus, the May 2007 rating decision became final.  38 U.S.C.A. § 7105.  In June 2009, the Veteran sought to reopen his claim.  

Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

The basis of the RO's May 2007 denial was the lack of evidence relating the Veteran's skin disorder to his period of service.  The evidence received subsequent to the final May 2007 rating decision includes VA treatment records, records from the SSA, as well as the Veteran's Board hearing testimony.  This evidence is found to be cumulative of what was known and considered by the RO in its May 2007 rating decision.  In this regard, the Veteran's skin disorder of his feet was a fact considered by the RO at the time of the May 2007 rating decision.  That the Veteran continues to have a skin disorder associated with his feet is not new and material.  Also, the Veteran claims that his foot disorder began after his return from the Southwest Asia theater of operations.  As noted above, the evidence does not support that the Veteran served in Southwest Asia theater of operations during the Persian Gulf War.  As such, his statements and testimony relating a skin disorder to such service are not credible or convincing.  Otherwise, the evidence received since the May 2007 rating decision does not contain a medical nexus relating any current skin disorder to the Veteran's period of service.  

Therefore, the evidence received since the final May 2007 rating decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a skin disorder.  In other words, the evidence does not provide support for the Veteran's claim that his skin disorder is related to his period of active service.  Accordingly, the Board finds that evidence received subsequent to the May 2007 rating decision is cumulative and not otherwise material and it does not serve to reopen the claim for service connection for a skin disorder.  


ORDER

The application to reopen a claim of entitlement to service connection for a skin disorder is denied.



REMAND

The Veteran's STRs do not reflect complaints, diagnoses, or treatment for a psychiatric disability to include depression and/or PTSD.  The Veteran has testified that he was hearing voices during his active service period and became very paranoid.  Neither his STRs nor his service personnel records reflect any report or reference to hearing voices.  The post-service medical evidence demonstrates that the Veteran has been diagnosed as having a number of psychiatric disorders, to include depression, PTSD, mood disorder, and bipolar disorder.  Additionally, VA treatment records document the Veteran's drug abuse.  

The Veteran's service personnel records reflect apparent conflict arising between the Veteran and his unit's command and unit personnel.  Neither his medical nor personnel records reveal any documented mental health issues arising from such conflicts.  Otherwise, the evidence includes the Veteran's statements asserting continuity of psychiatric symptoms since active service.  The Veteran has also alleged that he sought treatment for psychiatric problems at "Memorial Hospital" soon after he was discharged from the United States Army.  Those records are not available for review.  

The Board notes that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  The Court of Appeals for Veterans Claims (Court) further characterized the third requirement of "an indication" that a disability "may be" associated with service as a "low threshold."  McLendon, 20 Vet. App. at 83.  

Associated with the Veteran's SSA records is a March 14, 2011 "Affidavit" from Dr. Kenneth Smothers.  In particular, Dr. Smothers describes his treatment of the Veteran for psychiatric disorders.  Dr. Smothers commented that, 

Based on my review of [the Veteran's] file and my examination of him, it appears that [the Veteran's] condition has persisted for approximately twenty years. 

The Board notes that the twenty-year period noted by Dr. Smothers would place the onset of the Veteran's psychiatric problems within his active service period.  In light of the low threshold for obtaining a VA examination, the Board finds that a VA psychiatric examination and opinion are warranted prior to deciding the Veteran's claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for psychiatric disorders.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  All such available reports should be associated with the claims folder.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the Veteran should then be scheduled for a VA psychiatric examination to determine the identity and etiology of each psychiatric disorder that may be present.  

Prior to the examination, the Veteran's electronic claims folder and a copy of this remand must be made available to the examiner for review of the case.  

The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for pertinent psychiatric disorders and for PTSD.  After reviewing all pertinent records associated with the electronic claims folder and conducting an evaluation of the Veteran, the examiner is requested to provide opinions on the following:

a.  Whether the Veteran has PTSD, and if so, what stressors are linked to his PTSD.  

(Note: The Board does not find the Veteran's report of combat service in the Southwest Asia theater of operations during the Persian Gulf War to be credible, nor does the evidence support such service.  See discussion in the Analysis section of the Board's decision, above.)  

b.  If the examiner determines that the Veteran does not have PTSD, but has another psychiatric disorder(s), the examiner is requested to provide an opinion as to the medical probabilities that each diagnosed psychiatric disorder (e.g., depression, mood disorder, bipolar disorder, etc.) is related to or had its onset during military service.  

In determining whether the Veteran has PTSD or any other psychiatric disorder related to service, the examiner is asked to review and discuss the Veteran's lay stressor statements as well as any other medical evidence having a bearing on the examiner's ultimate opinion in this case.  

The examiner must provide a rationale for all conclusions reached, and specifically set forth the medical reasons for accepting or rejecting any statements by the Veteran regarding the continuity of his symptoms since military service or regarding the occurrence of in-service stressors.  

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issue for service connection for a psychiatric disorder, to include depression and PTSD, on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


